NUMBER 13-04-013-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG 
                                                                                                                      
 
ROBERT DE LOS SANTOS,                                                       Appellant,

v.
 
THE STATE OF TEXAS,                                                             Appellee.
                                                                                                                                      

On appeal from the 105th District Court of Nueces County, Texas.
                                                                                                                      

MEMORANDUM OPINION

Before Justices Yañez, Rodriguez, and Garza
Memorandum Opinion by Justice Garza
 
Appellant, Robert De Los Santos, was indicted on four counts of indecency with a
child and two counts of aggravated sexual assault of a child.  Appellant pled guilty to each
offense, but the trial court deferred adjudication of the charges and placed appellant on
community supervision for ten years.  Approximately seven years later, the State filed a
motion to revoke supervision.  At the hearing on the motion to revoke, appellant pled true
to two of the violations alleged by the State.  The trial court granted the motion, adjudicated
appellant guilty on all six counts, and sentenced appellant to twenty years’ imprisonment
for each offense.  
Appellant’s attorney has filed a brief in which she concludes that appellant has no
non-frivolous grounds for appeal and requests to withdraw from the case.  See Anders v.
California, 386 U.S. 738, 744 (1967).  Counsel states that she has reviewed the entire
record diligently and investigated all possible grounds for appeal.  She further states that
she has been unable to identify any possible error to bring to this Court’s attention. 
Counsel certifies that she has served a copy of her brief on appellant and informed
appellant of his right to file a pro se brief.  More than thirty days have passed and no pro
se brief has been filed.  See Tex. R. App. P. 38.6. 
After reviewing the record, we agree with appellant’s counsel that this appeal is
wholly frivolous.  See Penson v. Ohio, 488 U.S. 75, 80 (1988).  Although counsel’s brief
does not advance any arguable issues for appeal, it does supply a professional evaluation
of why the record presents no such issues.  See High v. State, 573 S.W.2d 807, 812 (Tex.
Crim. App. 1978).  This Court’s independent review of the record has revealed no arguable
grounds for appeal.  See Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.—Corpus Christi
2002, no pet.).   
Appellant pled true to two alleged violations of his community supervision
agreement with the State.  A plea of true to a single violation is sufficient justification to
revoke community supervision.  See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim.
App. 1979).  The trial court therefore did not abuse its discretion in revoking supervision. 
See id.  Furthermore, as counsel has noted in her brief, the sentences imposed on
appellant do not exceed the prescriptive statutory ranges for the offenses appellant has
committed.  See Tex. Pen. Code Ann. §§ 12.32, 12.33(a) (Vernon 2003).
Accordingly, the judgment of the trial court is affirmed.  Appellant’s counsel is
granted permission to withdraw from the case after she notifies appellant of the disposition
of this appeal and of the availability of discretionary review.  See Ex Parte Wilson, 956
S.W.2d 25, 27 (Tex. Crim. App. 1997) (per curiam).   
 
                                                                                      _______________________
                                                                                      DORI CONTRERAS GARZA,
                                                                                      Justice
 
Do not publish.
Tex.R.App.P. 47.2(b)
Memorandum Opinion delivered 
and filed this the 19th day of August, 2004.